IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00210-CR

JOSHUA TERRELL,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                            From the 52nd District Court
                               Coryell County, Texas
                              Trial Court No. 12-21164


                           MEMORANDUM OPINION


       Joshua Terrell entered a plea of guilty to the offense of aggravated sexual assault

of a child. The trial court deferred adjudication of guilt and placed Terrell on community

supervision for 10 years and assessed a $5,000 fine. On February 22, 2018, the State filed

a Motion to Adjudicate Guilt and Revoke Community Supervision. Terrell entered a plea

of true to three of the allegations in the State’s Motion to Adjudicate. The trial court found
the allegations to be true, convicted Terrell of the offense of aggravated assault of a child,

and assessed punishment at 15 years confinement. We affirm.

         Terrell’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Terrell of his right to submit a brief

on his own behalf. Terrell did not file a brief. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

         In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

         Counsel's request that he be allowed to withdraw from representation of Terrell is

granted. Additionally, counsel must send Terrell a copy of our decision, notify Terrell of

his right to file a pro se petition for discretionary review, and send this Court a letter


Terrell v. State                                                                        Page 2
certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed December 5, 2018
Do not publish
[CR25]




Terrell v. State                                                       Page 3